[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: TAXABLE COSTS
A hearing was held on June 15, 1995 relative to defendant's objections to plaintiffs' Bill of Costs dated January 20, 1995 (#168).
The following items were objected to:
(1) Subpoena — Dr. Vitale                    $ 25.00
(2) Subpoena — Dr. Grippo                      33.00
(3) Further Allowance (52-257)                200.00
(4) Exhibits for Trial (Charrette Graphics)   188.00
(5) Exhibits for Trial (Mato, Inc.)            35.00
As to the above items the court will allow items #3 and #5 and sustain objections to all the others.
With respect to expert witness fees the court's order is as follows:
(1) Allow fee for Dr. Silverstein in the amount of $1,000.
(2) The court disallows fees for Dr. Miller who did not testify.
(3) With respect to Dr. Harenstein the court disallows any fee for court testimony based upon the representation by defense counsel that said witnesses' fee has been paid. The court disallows said physician's charge for a discovery deposition.
The Court
John C. Flanagan CT Page 7076 State Trial Referee